DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/324,056 application filed May 18, 2021, which is a continuation of U.S. Patent Application Serial No. 16/593,940, now U.S. Patent No. 11,008,226, filed October 4, 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-15 of U.S. Patent No. 11,008,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim(s) of the patent are narrower in scope and clearly anticipate claims 1 and 8 of the application   The remaining claims recite the same or substantially the same limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an evaporator and salt concentrator that recycles the cleaned brine solution.”  However, claim 1 from which claim 5 depends recites “a brine storage unit that accumulates the cleaned brine solution.”  It is not clear how the cleaned brine solution may be recycled if it is being accumulated.  Consequently, if an evaporator and salt concentrator are components of the brine cleaning system, it is unclear if the brine storage unit is also a component.  If it is not, claim 5 cannot depend from claim 1.  However, claim 6 appears to indicate that the system comprises the brine storage unit and the evaporator and salt concentrator.  Therefore, accumulation cannot be the function of the brine storage unit.  In that case, the brine storage unit should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“[for] brine storage”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baig et al (US 2004/0211726 A1).
With respect to claim 1 and 8, Baig et al discloses “heating a saltwater feed entering the fluid membrane separation module; separating a permeate of water vapour from the saltwater under vacuum or vacuum-like conditions; passing the water vapour through a blower to compress the water vapour and thereby increase temperature; passing the heated water vapour through a heat exchanger to heat the saltwater feed and condense the water vapour; and collecting the condensed water” [paragraph 0024], for example, in a settling tank 122 [figure 10; paragraph 0099].  The heat exchanger [figure 1] that heats the saltwater feed corresponds to the brine cooker (alternatively, Baig et al discloses “[t]he feed may pass a secondary heater 116, if required, at which point the feed reaches its optimum temperature range of about 15o C. to 98o C. and preferably in the vicinity of the boiling of water…” [paragraph 0095]; note that secondary heater 116 [figure 10] clearly is depicted as having a heating element and may correspond to the brine cooker); the membrane separation module corresponds to the brine filter (note the reference teaches: “the feed fluid mixture is separated into permeate and retentate portions by means of pervaporation, vapour permeation, membrane distillation including vacuum membrane distillation, direct contact membrane distillation, ultra filtration, microfiltration nanofiltration, reverse osmosis, membrane stripping, gas separation or a combination thereof” [paragraph 0021]); and the collecting condensed water renders obvious the recited storage unit [paragraph 0068].  Alternatively, the aforesaid settling tank may correspond to said storage unit.  
With respect to claim 7, interconnecting tubes 78 [see discussion in next paragraph] correspond to the first and second pipes.
Further, with respect to claim 8, Baig et al discloses “FIG. 9 thus illustrates a further alternative embodiment of the fluid separation module 10 of the invention with serially connected bundles 16. In this embodiment, the interconnecting tubing 78 between the ends of the bundles 16 is located in the heating regions 80 and 82 which are defined by the areas on both sides of the housing 12, namely between the first endcap 40 and the first bundle support plate 30; and between the second endcap 41 and the second bundle support plate 43; which are isolated from the feed fluid by sealed caps 74, 76. Each heating area contains a heating fluid inlet 84 and a heating fluid outlet 86. A heating fluid is injected through the heating areas through the heating fluid inlet 84, passes over and heats the retentate flowing through the interconnecting tubes 78 and the feed inlet 42 and exits the heating areas 80 and 82 through the respective heating fluid outlets 86. To increase the efficiency of the heat transfer, the interconnecting tubes 78 may be made of material with high thermal conductivity, may be in the form of coil to provide more heat transfer area and/or may have fins on the outside surface to provide additional heat transfer surface. The source of the heating fluid may be from an external source or from a source recycled within the system. The heating fluid may be steam, heated glycol/water mixture, commercial heat transfer fluids or other similar fluid. The connecting tubes 78 in the illustrated embodiment are coiled, to increase the surface exposed area to the heating fluid and thus increase the rate of heat transfer” [paragraph 0072].  The coiled interconnecting tubes 78 correspond to the heating element of the claim and the heating regions 80 correspond to the brine container.  The series of 3 “bundles of hollow fiber membranes 16” [paragraph 0015] corresponds to the first, second, and third filters.
With respect to claim 9, the heating areas discussed previously necessarily comprise a cavity.
With respect to claim 13, the permeate outlet 44 [see, e.g., figure 5] corresponds to the liquid outlet and the retentate outlet 48 [paragraph 0057] corresponds to the solids outlet.

Claim Rejections - 35 USC § 103
Claim(s) 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al (US 2004/0211726 A1).
With respect to claim 2, Baig et al does not appear to explicitly disclose the elevation of the membrane separation module relative to the heat exchanger.  However, having the former at a lower elevation relative to the latter would have been obvious to limit pressure loss through the system.
With respect to claim 11, an immersion heater would have been an obvious  exemplary heater to one of ordinary skill in the art for the secondary heater 116 taught by the reference.  
With respect to claim 14, given the limited options available for the fineness of the membrane bundles 16, the recited limitation would have been obvious to one of ordinary skill in the art.  Obviously, it would be nonsensical for the first membrane bundle to have a fineness that is greater than any subsequent membrane bundle.  Therefore, the options are that each bundle has the same fineness or the fineness of each subsequent bundle is greater than the preceding one.  Having three bundles of the same fineness, however, is redundant since one bundle should be sufficient.  Therefore, the recited limitation appears to be the only obvious one.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koskan et al (US 9,382,466 B2), which discloses heating brine with an immersion heater [column 7, lines 18-22].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
September 26, 2022